UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAN OCEAN CO. LTD,
                              Plaintiﬀ,
                                                                 ORDER
                – against –
                                                             18 Civ. 8776 (ER)
CLEARLAKE SHIPPING PTE LTD.,

                              Defendant.


RAMOS, D.J.:

         On October 17, 2019, interested party Clearlake Chartering USA, Inc. moved this

Court to vacate an attachment obtained by the plaintiﬀ. On November 21, 2019, the

parties stipulated to the dismissal of this case with prejudice and the release of any

attached funds. Accordingly, Clearlake Chartering's motion is DENIED as moot, and the

Clerk of Court is directed to terminate the motion, Doc. 18. be Clerk is futher directed

to close the case.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
